                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


DARRYL CAIN,
              Plaintiff,                           No. 13-10525
v.                                                 District Judge Paul D. Borman
                                                   Magistrate Judge R. Steven Whalen
FRANK CARROLL, ET AL.,
              Defendants.
                                         /

                                OPINION AND ORDER
       Before the Court is Plaintiff’s Motion to Amend New Material Witness [ECF No.

76]. Because the Plaintiff has not shown good cause to modify the scheduling order that
set January 18, 2018 as the cut-off date for the exchange of witness lists, the motion will
be DENIED.

                                       I.    FACTS
       On February 8, 2013, Plaintiff Darryl Cain, a prison inmate in the custody of the

Michigan Department of Corrections, filed a pro se civil complaint alleging a violation of

his constitutional rights because he was not afforded a prompt determination of probable

cause within 48 hours of his arrest. He filed a first amended complaint on June 24, 2013
[ECF No. 16]. On July 31, 2013, the case was stayed and administratively closed pursuant
to the Bankruptcy Court’s stay of proceedings against the City of Detroit [ECF No. 20].

The case was reopened on February 26, 2015 [ECF No. 23]. The Court’s scheduling
order required that witness lists be exchanged no later than January 18, 2018 [ECF No.
31].

       On April 11, 2018, pro bono counsel was appointed for Plaintiff [ECF No. 55], but

                                             -1-
counsel was later permitted to withdraw [ECF No. 62]. Plaintiff has continued as a pro se
litigant since that time. On June 6, 2019, discovery was reopened for 60 days [ECF No.

70].

                                II.    LEGAL PRINCIPLES
       Under Fed.R.Civ.P. 16(b), the Court's scheduling order may only be amended upon
a showing of good cause. The amendment will only be granted “if [the original schedule]
cannot reasonably be met despite the diligence of the party seeking the extension.” Leary
v. Daeschner, 349 F.3d 888, 906 (6th Cir.2003) (citing Fed.R.Civ.P. 16, 1983 advisory

committee's notes; Inge v. Rock Fin. Corp., 281 F.3d 613, 625 (6th Cir.2002)). “The
primary measure of Rule 16's good cause standard is the moving party's diligence in

attempting to meet the case management order's requirements.” Rose v. Saginaw County,

353 F.Supp.2d 900, 927 (E.D.Mich.2005) (citing Inge, 281 F.3d at 625).

                                      III.   DISCUSSION
       Plaintiff seeks to add two witnesses to his witness list: (1) Steven B. Lockhart, the

state district court magistrate who issued the warrant on June 9, 2010; and (2) Michigan
Court of Appeals Judge Henry Saad. He asserts that Magistrate Lockhart would testify

that the signature on the warrant is not his, and that he in fact did not issue a warrant on
June 9, 2010. Plaintiff’s request to add Judge Saad, who wrote the Court of Appeals
opinion in Plaintiff’s appeal by right, is based on dicta that Plaintiff’s delay in

arraignment was presumptively unreasonable.
       Plaintiff has not shown good cause to amend his witness list at this late date. He
brings this motion more than two years after the deadline for exchanging witness lists,

and has provided no reason for this delay. To the extent that he implies that his motion is
based on newly discovered evidence, it also falls short. He has offered no new evidence,


                                              -2-
or any facts at all, to support his fanciful and speculative claim that Magistrate Lockhart’s
signature on the warrant was forged. The Michigan Court of Appeals decision written by

Judge Saad was released in 2012, almost 10 years before Plaintiff filed the present
motion, and almost three years before he filed his complaint. Plaintiff has not shown

diligence in seeking this amendment. Rose v. Saginaw County. And this is
notwithstanding the astounding and completely unsupported theory that an appellate
judge can be summoned as a witness to explain his or her written opinion.
       Finally, although the Plaintiff’s lack of diligence is the primary consideration

under Rule 16(b), the Court can also consider the prejudice to the Defendants. See Inge,
281 F.3d at 625 (another important consideration is “possible prejudice to the party

opposing the modification.”). Discovery was previously and generously extended, and has

long been closed. The previously assigned Magistrate Judge certified the completion of
pretrial proceedings on December 11, 2019 [ECF No. 75]. If the amendment is granted,

discovery would have to again be reopened in the seven-year-old case , and especially

balanced against the irrelevance of the proposed witnesses, this would be prejudicial to
both the Defendants and the efficient administration of justice.

                                  IV.    CONCLUSION
       Plaintiff’s Motion to Amend New Material Witness [ECF No. 76] is therefore
DENIED.

       IT IS SO ORDERED.
                            s/R. Steven Whalen
                            R. STEVEN WHALEN
                            United States Magistrate Judge
Dated: April 3, 2020




                                             -3-
                              CERTIFICATE OF SERVICE
I hereby certify that a copy of the foregoing document was sent to parties of record on
April 3, 2020 electronically and/or by U.S. mail.

                                   s/Carolyn M. Ciesla
                                   Case Manager




                                            -4-
